Exhibit 10.1

 
CONSULTING AGREEMENT made as of the 1st day of June, 2007.




B E T W E E N: 


Blackmont Resources Inc., a company duly incorporated under the laws of the
State of Nevada, and having its registered office at 502 East John St., Carson
City, NV, 89706;


(hereinafter called the “Company”)


OF THE FIRST PART


- and -


LAIRD EXPLORATION LTD.
PO Box 672
Lions Bay, British Columbia, Canada
V0N 2E0
Tel: (604) 921-4031
Email: Lairdex@telus.net


A company incorporated under the laws
of the Province of British Columbia,
(Hereinafter called the (“Consultant”)


OF THE SECOND PART




WHEREAS the Consultant represents that it has in its employ James Laird, a
qualified mineral exploration manager who has considerable experience and
expertise in all phases of mineral property discovery and development.
(Hereinafter called “Laird”)




AND WHEREAS the Company wishes to obtain consulting advise with respect to
exploration management and mineral property development pertaining to the
Company’s business and wishes to retain the Consultant for such purpose;




AND WHEREAS the Consultant is desirous of providing the services of Laird to the
Company for the aforesaid purposes upon the terms and conditions hereinafter set
out;




NOW THEREFORE THIS AGREEMENT WITNESSETH that the parties hereto agree as
follows; (Note - all funds stated in Canadian dollars)


1

--------------------------------------------------------------------------------





1.  
The Consultant agrees, in consideration of the retainer and fees payable
hereunder, to provide the Company with the services of Laird with respect to
exploration management and mineral property development (hereinafter called the
“Services”) in connection with existing and proposed exploration programs of the
Company and its affiliated or subsidiary companies in areas either inside or
outside of Canada as the company may from time to time request.






2.  
The term of this Agreement shall be for three months, commencing on June 1,
2007, and shall, unless renewed by mutual agreement in writing, terminate on
September 1, 2007.




3.  
The Company shall pay the consultant $500 per day plus Goods and Services Tax
(GST). Such retainer shall be payable whether or not the Company requests
services during any particular calendar month.






4.  
The Consultant shall, in consideration of the monthly retainer referred to in
paragraph 3 hereof, at the Company’s request provide not less than 3 calendar
days per month of Services (“the minimum period”) with respect to exploration
management and mineral property development. As used herein the term “Services”
shall include, but not be limited to, assisting Company staff in designing,
permitting and budgeting exploration programs, hiring and supervising a field
crew, coordinating and performing the agreed on exploration programs,
interpretation, compilation, and preparation of maps and reports, evaluation of
exploration programs, discussions with the Company’s staff and related field
examinations, participation in the Company’s promotional events and community
relations, and other assistance as may be specified or requested by the Company.






5.  
(a)If, at the Company’s request, the Consultant provides Services in excess of
the minimum period, the Company shall pay the Consultant a fee of $ 500 plus GST
for each day in excess of the minimum period that the Consultant is directly
engaged in providing such Services.



(b) If the Consultant is, in any calendar month, unable because of prior
commitment or other bona fide reason, to provide the Services requested for the
minimum period, then in such an event the Company may, at its option, either:



(i)  
require the Consultant to carry forward the minimum period for such month and to
add same to the minimum service requirements for the next succeeding month; or

 
 
2

--------------------------------------------------------------------------------





(ii)  
require the Consultant to remit it, promptly upon request, an amount of $500
plus GST per day for each day of the minimum period that the Services are not
provided.






6.  
The Company shall, with respect to Services requested, reimburse the Consultant
for all reasonable travelling, lodging and out-of-pocket expenses as may be
incurred by the Consultant while engaged in the performance of such Services.
The Consultant shall submit to the company from time to time, invoices for such
expenses and for consulting time, in excess of the minimum period, which may
have been spent by the Consultant in providing Services requested by the
Company. Usage of Laird Exploration Ltd. vehicles shall be calculated at $ per
kilometer.






7.
The Company, as an added incentive to the Consultant, agrees to provide a share
purchase option for common stock in the Company. The share purchase option shall
have a minimum term of two years, or as the appropriate regulatory bodies deem.
Calculation of the option price shall be in accordance with the laws of the
appropriate regulatory body and shall be completed as soon as feasible after
signing of this Agreement.





8.
Whereas the Consultant has a proven prospecting record of significant and
economic new mineral discoveries, the concept of a Discovery Bonus in the form
of cash, shares, or additional share purchase options is hereby presented to the
Company. In recognition of the unpredictable nature of such discoveries in terms
of economic impact, any such bonus paid shall be commensurate with the perceived
value of the discovery at the time. The presentation and content of a Discovery
Bonus will be entirely at the discretion of the management of the Company.





9.
The Consultant shall provide the Services hereunder in a good and workmanlike
fashion, diligently, in good faith and without waste, interruption or delay
except for causes beyond the reasonable control of the Consultant. With respect
to all claims or damages on account of loss or damage to property, or injury to,
or death of, any person or persons arising from or out of the provision of such
Services by the Consultant hereunder, the consultant shall be deemed to be an
independent contractor and neither it nor Laird shall be deemed to be a
representative, agent, or employee of the Company and with respect to any such
claim, damage, loss, injury or death, the Consultant shall indemnify and save
the Company harmless from and against any and all liability for such a loss ,
damage, injury or death, including any expenses, costs and legal fees incurred
in connection therewith, except such liability as may arise out of the sole
negligence of the Company.

 

 
3

--------------------------------------------------------------------------------




10.
The Consultant shall, at its cost, comply with all applicable federal and
provincial statutes and regulations and the lawful requirements and directions
of any governmental authority having jurisdiction with respect to the Services
it provides hereunder including the obtaining of all necessary permits and
licenses and agrees to indemnify the Company against all claims, loss, damages
or expenses incurred by the Consultant’s failure to make the necessary returns
or payments or by any violation of any such statutes or regulations.





11.
Without in any way limiting the liability of the Consultant under this
Agreement, including the Consultant’s indemnity to the Company as set out in
paragraph 9 hereof, it shall be the sole responsibility of the Consultant to
maintain and keep in force and effect during the term of this agreement the
following insurance coverage:



(a) Comprehensive General Liability Insurance shall be no less than One Million
Dollars ($1,000,000).


(b) Automobile Bodily Injury and Property Damage Liability Insurance covering
the automobile owned or leased by the Consultant, its agents or employees in
connection with the work under this agreement. The limits of such insurance
shall be no less than One Million Dollars ($1,000,000) inclusive for any one
occurrence.


(c) Workman’s Compensation or other like coverage as required by applicable law
or other authorized Governmental authority covering all persons directly
employed by the Consultant on work to be performed under this agreement.


(d) Such other insurance as may be mutually agreed upon in writing.




12.
The Consultant shall (and shall cause all its employees to) keep confidential
all information disclosed by the Company or acquired by the Consultant through
the performance of Services hereunder, and shall not disclose or divulge such
information to third parties without the prior written consent of the Company.
The obligation to keep secret and confidential and not to disclose any such
information shall not apply to any information which is in the public domain or
which at the time of disclosure is already known to the Consultant, in which
event the Consultant shall, upon request, provide evidence, satisfactory to the
Company, of such prior knowledge.





13.
The Consultant shall not, during the term of this Agreement, provide similar
consulting services or advice to third parties relating to or in connection with
any specific areas in which the Company has an interest or with respect to which
services have been provided, without the prior consent of the Company.

 

 
4

--------------------------------------------------------------------------------




14.
Notwithstanding paragraph 2 of this Agreement, the Company shall have the right
at any time to terminate this Agreement on thirty (30) days written notice to
the Consultant.





15.
In cases of disputes or differences arising under this Agreement, which are not
settled within a reasonable time and not exceeding three (3) months, the parties
shall refer such disputes and differences to arbitration under The Arbitration
Act of British Columbia.






16.          
The Consultant may not assign, pledge, mortgage or otherwise encumber any of its
rights hereunder without the prior written consent of the Company.






17.         
Any notice of communication to any party under this Agreement may be given by
delivering the same by hand to such party or by mailing the same by prepaid,
registered mail to such party, addressed as follows:





To the Company:


Blackmont Resources Ltd., 
502 East John St.,
Carson City, NV,
89706;




To the Consultant:


Laird Explorations Ltd.
PO Box 672
Lions Bay, British Columbia, Canada
V0N 2E0
Tel: (604) 921-4031
Email: Lairdex@telus.net




or to such address as a party hereto may designate for itself and such notice so
mailed shall be deemed to have been received at the latest on the third business
day next following the mailing hereof.


5

--------------------------------------------------------------------------------




18.
This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns. This Agreement
shall be interpreted in accordance with the laws of the Province of British
Columbia.





IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above recorded, but actually on the ________day of June, 2007




BLACKMONT RESOURCES INC.




By________________________________________________


Corporate Seal


By________________________________________________






LAIRD EXPLORATION LTD.






By________________________________________________


Corporate Seal


By________________________________________________
 
 
 
6